DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. The applicant has amended the claims however has not pointed out where support for the amendment is found in the current application disclosure.  Please see further explanation and rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular there is no mention in the specification  of a “sole compression means” or “a compression means comprised of a single material”.  If the applicant is referring to the sheath as mentioned in paragraph [0045] the examiner has found no language that suggest that it is the sole compression means made from a single material.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer (U.S. Publication No. 20160242940 in view of Feller III 2010/0030320.
Krautkremer discloses a stent apparatus (Figure 1 #10) for use in surgical applications, comprising: (a) a hollow tubular section (Figure 1 #20) with a proximal end (Figure 1 #12) and a distal end (Figure 1 #14); (b) a plurality of radial anchor points centrally located between the proximal end and the distal end (Figure 3#52); (c) a compression (this may be interpreted as a sheath. See [0066; 0068; 0073] which states “…Once a delivery sheath is retracted, the retractable anchors 52 are free to return to a radially extended configuration radially outward of the outer surface of the tubular support structure…”) means to provide sole compression of the stent apparatus; and wherein the compression means is a single material that can be pulled away to remove it from the stent apparatus and deploy the stent apparatus and the plurality of radial anchor points (Paragraph [0036]-[0037]).  It is noted that the applicant used functional/intended use language. See MPEP 2114.
However Krautkremer does not specify that the compression means provides sole compression of the apparatus or that it is comprised of a single material.  Feller III teaches than endoprosthesis may be delivered utilizing a sheath that is retractable and that the sheath may e made of a single material (see [0047 and 0068] which states that the material of the sheath may be any one of the listed materials).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention if Krautkremer and utilize a sheath as a sole compression means and wherein the sheath is made from a single material because Krautkremer does not limit the type of sheath utilized and states that y retracting a delivery sheath , the stent is able to expand (which means it was compressed) to a deployed configuration and the retractable anchor system  is also able to move into its deployed configuration (see[0073]).

Regarding Claim 2, Krautkremer discloses the stent apparatus for use in surgical application of claim 1 further comprises: (d) at least one set of atraumatic anchors (Figure 3 #52, Paragraph [0068] lines 10-13) located at either the proximal end (Paragraph [0011]) or the distal end.

Regarding Claim 3, Krautkremer discloses the stent apparatus of Claim 1 wherein the hollow tubular section comprises a mesh of nodes and interconnected elements (see figure below) wherein the interconnected elements have an expansion memory (Paragraph [0075]).

    PNG
    media_image1.png
    274
    273
    media_image1.png
    Greyscale

Regarding Claim 5, Krautkremer discloses the stent apparatus of Claim 3
wherein the interconnected elements of the hollow tubular section are cylindrical (See
figure above).

Regarding Claim 6, Krautkremer discloses the stent apparatus for use in
surgical application of claim 1 wherein the plurality of radial anchor points are generally
atraumatic (Paragraph [0068] lines 10-13).

Regarding Claim 7, Krautkremer discloses the stent apparatus of Claim 1 wherein the plurality of radial anchor points (Figure 3#52) includes means for securing a vessel to the stent apparatus (Paragraph [0003)]).

Regarding Claim 8, Krautkremer discloses the stent apparatus of Claim 1 wherein the plurality of radial anchor points are deflected from a first orientation by the compression means wherein the first orientation is flattened against the stent apparatus [Paragraph [0022]).

Regarding Claim 9, Krautkremer discloses the stent apparatus of Claim 1 wherein the plurality of radial anchor points are deflected from a first orientation by the compression means wherein the first orientation is collapsed against the stent apparatus (Paragraph [0022]).

Regarding Claim 10, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein the stent apparatus further comprises at least one of the plurality of radial anchor points (Figure 3#52) at the proximal end (Paragraph [0011]) and the distal end of the hollow tubular section that pierces an endoluminal surface of a human vessel (Paragraph [0068] lines 5-10).

Regarding Claim 11, Krautkremer discloses the stent apparatus for use in surgical application of claim 1, wherein the proximal end of the hollow tubular section further comprises a distal end section for interfacing with a human vessel (Paragraph [0068] lines 5-10), an attachment end section, and a proximal end section that connects to the hollow tubular section (See figure below).


    PNG
    media_image2.png
    220
    264
    media_image2.png
    Greyscale


Regarding Claim 12, Krautkremer discloses the stent apparatus for use in
surgical application of claim 11, wherein the distal end section further comprises said at
least one secure anchor point (Figure 3 #52, See figure above).

Regarding Claim 13, Krautkremer discloses the stent apparatus for use in
surgical application of claim 11, wherein the attachment end section further comprises
said at least one secure anchor point (Figure 3 #52, See figure above).

Regarding Claim 14, Krautkremer discloses the stent apparatus for use in
surgical application of claim 11, wherein the proximal end section (Paragraph [0011],
see figure above) further comprises said at least one secure anchor point (Figure 3
#52).

Regarding Claim 15, Krautkremer discloses the stent apparatus for use in
surgical application of claim 1, wherein the distal end of the hollow tubular section
further comprises a distal end section for interfacing with a human vessel (Paragraph
[0068] lines 5-10), an attachment end section, and a proximal end section that connects
to the hollow tubular section (See figure below).


    PNG
    media_image3.png
    236
    318
    media_image3.png
    Greyscale


Regarding Claim 16, Krautkremer discloses the stent apparatus for use in
surgical application of claim 11, wherein the distal end section further comprises said at
least one secure anchor point (Figure 3 #52, See figure above).

Regarding Claim 17, Krautkremer discloses the stent apparatus for use in
surgical application of claim 11, wherein the attachment end section further comprises
said at least one secure anchor point (Figure 3 #52, See figure above).

Regarding Claim 18, Krautkremer discloses the stent apparatus for use in
surgical application of claim 11, wherein the proximal end section (Paragraph [001 1])
further comprises said at least one secure anchor point (Figure 3 #52).

Regarding Claim 19, Krautkremer discloses the stent apparatus for use in
surgical application of claim 1, wherein said at least one secure anchor points are
atraumatic to a human vessel (Paragraph [0068] lines 10-13).

Regarding Claim 20, Krautkremer discloses the stent apparatus for use in
surgical application of claim 1, wherein said at least one secure anchor points are
positioned in a radial manner around a circumference of the hollow tubular section
(Figure 3 #52).

Regarding Claim 21, Krautkremer discloses the stent apparatus for use in
surgical application of claim 1, wherein said at least one secure anchor points are
positioned in a linear manner along a length of the hollow tubular section (Figure 3 #52,
linearly in the direction labeled x).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer (U.S. Publication No. 20160242940) in view of Feller III 2010/0030320 as applied supra and further in view of  of Zhou (U.S. Patent No. 20160256610).  Regarding Claim 4, Krautkremer does not discloses the stent apparatus of Claim 1 wherein the hollow tubular section is 3D printable.

Zhou discloses a drug eluting stent wherein the hollow tubular section is 3D printable (Paragraph [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krautkremer in view of Zhou to have the hollow tubular section printable since 3D printing technology has advantages such as low manufacturing costs, short production cycle, and can best meet the individual needs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 15, 2022